OPINION OF THE COURT
PER CURIAM:
We reverse the order of the Superior Court, 373 Pa.Super. 638, 536 A.2d 827, vacating the judgment of sentence and remanding this matter for the entry of an order of discharge and hereby reinstate the judgment of sentence. The Superior Court failed to apply the mandate of Pennsylvania Criminal Procedural Rule 1100(a)(4), formerly set at Rule 1100(a)(3), providing that the date of transfer of a court case from the juvenile court to the trial or criminal division is the operative date for computing the time within which a trial must commence.